DETAILED ACTION
The office action is in response to original application filed on 2-12-20. Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 13-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2017/0331325 to Ristau (“Ristau”).
Regarding claim 13, Ristau discloses a first electrical connection (fig. 8, arrow to 30 KW load) configured to connect to one or more loads (fig. 8, 10); a second electrical connection (fig. 8, arrow to 10 KW load) configured to connect to one or more power sources via a power line (S220, S230); a first switch linking the first electrical connection (para; 0015, lines 11-13, processor 160 controlling a series of switches to selectively operate the plurality of power sources and selectively connect and disconnect the plurality of loads) and the second electrical connection; and a first communication device (para; 0020, lines 20-23, microgrid unit processor, but can alternatively be controlled through wireless communication systems ( e.g., remotely controlled) or controlled in any other suitable manner) configured to receive a command from a main controller (para; 0052, lines 7-9, system controller (e.g., the processor of the first or second microgrid, an external controller, etc.)), wherein the first switch is configured to be controlled by the main controller (processor 160 controlling a series of switches) based on the received command.
Regarding claim 14, Ristau discloses a first priority label (para; 0018, lines 32-35, microgrid unit avoids high priority load shutdown or blackouts by disconnecting low priority loads when the total power demand exceeds the power capacity of the operating power sources) associated with the one or more loads 
Regarding claim 15, Ristau discloses the first electrical connection, the second electrical connection, the first switch, and the first communication device are enclosed in a casing (para; 0038, lines 1-3, microgrid unit 100 can additionally include a casing that functions to mechanically protect the electronics from the ambient environment).
Regarding claim 16, Ristau discloses the casing is configured to be mounted on or in a surface in a premises (paras; 0020-0024).
Regarding claim 17, Ristau discloses the second electrical connection is connected to power lines that are on or in the surface (fig. 9, plane connection).
Regarding claim 18, Ristau discloses an electrical network (fig. 9) comprising one or more power sources (fig. 9, three AC input); a main controller (para; 0052, lines 7-9, system controller (e.g., the processor of the first or second microgrid, an external controller, etc.)); a first apparatus comprising (fig. 8, 60kW generator): a first electrical connection (fig. 8, arrow to 30 KW load) configured to connect to one or more first loads; a second electrical connection (fig. 8, arrow to 10 KW load) configured to connect to the electrical network via a first power line (S230); a first switch linking the first electrical connection (para; 0015, lines 11-13, processor 160 controlling a series of switches to selectively operate the 
Regarding claim 19, Ristau discloses the first apparatus further comprises a first priority label (para; 0018, lines 32-35, microgrid unit avoids high priority load shutdown or blackouts by disconnecting low priority loads when the total power 
Regarding claim 20, Ristau discloses receiving a plurality of priority labels (para; 0018, lines 32-35, microgrid unit avoids high priority load shutdown or blackouts by disconnecting low priority loads when the total power demand exceeds the power capacity of the operating power sources), each associated with one of a plurality of loads (fig. 8, 10) connected by one of a plurality of switches (para; 0015, lines 11-14, processor 160 controlling a series of switches to selectively operate the plurality of power sources and selectively connect and disconnect the plurality of loads from the microgrid unit) between the load and a power line (S220, S230), wherein each priority label comprises a priority value (para; 0016, lines 7-11, microgrid unit additionally functions to minimize power provision downtime and blackouts by automatically dropping low priority loads .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 10-12 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2017/0331325 to Ristau (“Ristau”) in view of US 2014/0042809 to Lim et al. (“Lim”).
Regarding claim 1, Ristau discloses a first electrical connection (fig. 8, arrow to 30 KW load) configured to connect to one or more loads (fig. 8, 10); a second electrical connection (fig. 8, arrow to 10 KW load) configured to connect to one or more power sources via a power line (S220, S230), wherein the second electrical connection is connected to power lines; a first switch linking the first electrical connection (para; 0015, lines 11-13, processor 160 controlling a series of switches to selectively operate the plurality of power sources and selectively 
But, Ristau does not discloses a secondary controller, wherein the secondary controller is configured to control the first switch based on the received commands.
However, Lim discloses a secondary controller (fig. 6, 120), wherein the secondary controller is configured to control the first switch (fig. 6, 42) based on the received commands.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ristau by adding second controller as part of its configuration as taught by Lim, in order to primary power source returns, the first and second controller communicate with each other to confirm turn of the primary power source.
Regarding claims 2 and 3, Ristau discloses the main controller is located in or near a distribution board (fig. 9) controlling electrical power to a premises (paras; 0020-0024).
Regarding claim 4, Ristau discloses the secondary controller is configured to measure or receive a power demand value associated with the one or more loads (para; 0027, lines 1-3, processor 160 of the microgrid unit functions to select an optimal combination of power sources based upon the power demand from the connected loads).
Regarding claim 5, Ristau discloses a first priority label (para; 0018, lines 32-35, microgrid unit avoids high priority load shutdown or blackouts by disconnecting low priority loads when the total power demand exceeds the power capacity of the operating power sources), where in the received command comprises information, wherein the secondary controller is configured to (a) receive the information from the main controller using the first communication device, (b) process the information with regard to the first priority label, and (c) control the first switch based on the processed information.
Regarding claim 6, Ristau discloses the communication device is configured to communicate with the main controller via a power line (S220, S230).
Regarding claim 7, Ristau discloses the power line carries an alternating current comprising a frequency and an amplitude (para; 0020, lines 30-31, AC power sources can be 208/120 or 480/277 VAC 3 phase, 4-wire, or 50-60 Hz power supplies), and wherein the communication device is configured to detect a 
Regarding claim 10, Ristau discloses the one or more power sources comprise a photovoltaic power source (para; 0003, line 10, wable power sources, such as photovoltaic (e.g., solar) systems, into conventional system).
Regarding claim 11, Ristau discloses the one or more power source comprises a utility grid (fig. 1, microgrid unit 100).
Regarding claim 12, Ristau discloses the secondary controller is further configured to: receiving an available power value provided by a power source of the one or more power sources (para; 0028, lines 1-5, processor 160 functions to dynamically select an optimal combination of power sources to meet the power demand of the load. The processor preferably selects the combination of power sources by optimizing the values for a set of optimization parameters); comparing the available power value with a record of a previous power value provided by the power source (para; 0039, lines 5-10, processor can execute the selected operation modes based on control information received from a secondary microgrid unit, particularly when the secondary micro grid unit is set as a master controller and the primary microgrid unit is set as the slave controller); measuring the power demand of the one or more loads receiving power from the power source (para; 0033, lines 1-4, microgrid unit too can additionally include a set of sensors that function to .
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. US 2013/0077367 Al- System, power modules, and methods for supplying an output voltage to an electric grid are provided. One example power module includes a switching device configured to supply an output from a power generator to an electric grid, a feedback unit configured to provide a feedback signal indicative of a deviation of a parameter associated with the electric grid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ESAYAS G YESHAW/Examiner, Art Unit 2836